Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-15 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2020 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1-2, 4-6, 8-10, and 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2019/0035161; IDS, corresponds to JP2017-144915 filed on July 26, 2017; IDS).

Regarding claim 1, Watanabe teaches a site specifying device (e.g., A designation device 100 illustrated in FIG. 1 efficiently acquires designation of an infarct site of cardiac muscle when simulation of the heart as one type of organs is supposed to be performed. Watanabe: [0029] L.3-6), comprising: 
a memory (e.g., The designation device 100 includes a controller 110 and a storage unit 120. Watanabe: [0030]. The storage unit 120 is, for example, a semiconductor memory element such as a random access memory (RAM) and a flash memory or a storage device such as a hard disk and an optical disc. Watanabe: [0031] L.1-4); and 
a processor coupled to the memory and the processor (e.g., The controller 110 corresponds to an operation processing device such as a central processing unit (CPU). The controller 110 has an internal memory for storing therein programs defining various processing procedures and pieces of control data, and executes various pieces of processing by them. The controller 110 includes a preprocessor 111, the infarct site designation processor 112, the heart simulation unit 113, and a display unit 114.  Watanabe: [0034]) configured to: 
store three-dimensional model data indicating a three-dimensional model of an object (e.g., The preprocessor 111, for example, grasps the three-dimensional model of the heart on the basis of the nodal points indicated in the nodal point information table 121a and the elements indicated in the element information table 121b with reference to the nonstructural lattice data storage unit 121 to acquire pieces of data indicating the surfaces of the three-dimensional model. Watanabe: [0060] L.5-11), 
display the three-dimensional model based on the three-dimensional model data (e.g., As illustrated in FIG. 9, the display unit 114 displays, at a time point of t1, the three-dimensional model of the heart in a form of mesh data using the nonstructural lattice data storage unit 121. Watanabe: [0079] L.1-4), and 
select from the three-dimensional model a site in a range of a depth specified toward an inner side of the three-dimensional model from a region surrounded by a closed curve on a surface of the three-dimensional model according to an input of the closed curve to the surface of the displayed three-dimensional model and an input to specify the depth from the surface of the three-dimensional model (e.g., The designation operation between the cross sections will be described with reference to FIG. 4. FIG. 4 is a view for explaining the designation operation between the cross sections. It is assumed that the preprocessor 111 has acquired the designations of the two cross-sectional positions indicated by the reference numeral P1 and the reference numeral P2. It is assumed that the infarct site designation processor 112 has acquired the four designations P10, P11, P12, and P13 indicating the infarct site of the heart on the cross section P1. It is assumed that the infarct site designation processor 112 has acquired the four designations P20, P21, P22, and P23 indicating the infarct site of the heart on the cross section P2. That is to say, the infarct site designation processor 112 regards a three-dimensional closed region formed by the points designated by the user as the region of the infarct site of the heart.  Watanabe: [0048] and Fig. 4.  It is obvious that cross section planes P1 and P2 forming top and bottom of a closed three-dimensional region and P10, P13, P23 and P20 form an inner plane and P11, P12, P22 and P21 form an outer plane of the three-dimensional region, within which the infarct site is designated.  Therefore, a closed region is obtained by defining the designations P10, P11, P12, P13 and P20, P21, P22 and P24 and the separation between the planes (closed curves) of P11, P12, P22, P21 and P10, P13, P23, P20 is a depth).

Regarding claim 2, Watanabe teaches the site specifying device according to claim 1, wherein the processor is configured to 
calculate a thickness of the three-dimensional model in a normal direction at a point in the region, receiving an input of a ratio of the depth to the thickness, and determining the depth based on the thickness and the ratio (e.g., As illustrated in a middle view in FIG. 3, the preprocessor 111 arranges the internally dividing points for division into n in the 360-degree circumferential direction of the cardiac muscle and division into m in the thickness direction of the cardiac muscle. The internally dividing points may be previously defined. The preprocessor 111 may arrange the internally dividing points for division into n in the 360-degree circumferential direction and division into m in the thickness direction after acquiring designations of values of n and m. In this example, it is assumed that n is 36 and m is 4. Watanabe: [0044] and Fig. 3; reproduced below for reference.

    PNG
    media_image1.png
    501
    930
    media_image1.png
    Greyscale

Therefore, the value m is taken as representing the depth of thickness of the division: when m = 4, m = 1 is taken as the surface (the outermost layer of dots in the magnified portion of the central figure of Fig. 3) and a depth of zeroth thickness; m = 2 is taken as the second layer of dots in central figure of Fig. 3 and is at a depth of 1/3  thickness in the n-th direction; m = 3 is taken as the third layer of dots in the central figure of Fig. 3 and is at a depth of 2/3 thickness in the n-th direction and m = 4 is taken as the fourth layer of dots in the center figure of Fig. 3 and is at a depth of thickness of the cardiac muscle in the n-th direction.  Thus, in general m corresponds to a ratio of (k-1)/(m-1); k = 1 to m of the thickness of cardiac muscle).

Regarding claim 4, Watanabe teaches the site specifying device according to claim 1, wherein 
the three-dimensional model data represents the three-dimensional model by a set of polyhedral elements (e.g., The nonstructural lattice data storage unit 121 stores therein nonstructural lattice data indicating a shape of the heart three-dimensionally as a three-dimensional model of the heart. The nonstructural lattice data represents the shape of the heart with a plurality of tetrahedral elements, for example.  Watanabe: [0032] L.1-6), and 
the processor is configured to output a list of elements included in the site from the three-dimensional model data (e.g., The preprocessor 111, for example, grasps the three-dimensional model of the heart on the basis of the nodal points indicated in the nodal point information table 121a and the elements indicated in the element information table 121b with reference to the nonstructural lattice data storage unit 121 to acquire pieces of data indicating the surfaces of the three-dimensional model.  Watanabe: [0060] L.5-11).

Regarding claim 5, Watanabe teaches the site specifying device according to claim 4, wherein 
the three-dimensional model data represents the three-dimensional model by a plurality of nodes positions of which in a three-dimensional space are set (e.g., The nonstructural lattice data storage unit 121 stores therein nonstructural lattice data indicating a shape of the heart three-dimensionally as a three-dimensional model of the heart. The nonstructural lattice data represents the shape of the heart with a plurality of tetrahedral elements, for example. In this case, a large number of nodal points are provided in a space in which the heart is present.  Watanabe: [0032] L.1-7), and a set of polyhedral elements in which nodes indicating positions of vertices are set (e.g., A large number of tetrahedrons with four nodal points as vertices are defined. One tetrahedron is an element representing, for example, a myocardial cell of the heart. Watanabe: [0032] L.7-10), and 
the processor is configured to generate a sphere a radius of which equals to a distance of the depth centered on each of the nodes included in the region, and includes an element including a node in the sphere in the list (e.g., The preprocessor 111 acquires designations of segments indicating boundaries between an atrium and ventricular myocardium using the three-dimensional model of the heart. That is to say, the preprocessor 111 acquires designations of four points (measurement points) indicating two boundaries between the atrium and the ventricular myocardium in order to exclude the right atrium side. The preprocessor 111 acquires designations of a cardiac axis position and a segment indicating radius information about the cardiac axis position using the three-dimensional model of the heart. That is to say, the preprocessor 111 acquires designations of two points (measurement points) indicating the cardiac axis position and the radius information about the cardiac axis position. For example, the user executing the heart simulation performs the designation. Watanabe: [0037].  It is obvious that in three dimensions, a radius about a point define a sphere of radius R around the point as an origin. Any node within the sphere is an element of the model of the heart).

Regarding claim 6, Watanabe teaches the site specifying device according to claim 5, wherein the processor is configured to: 
generate a normal line that passes through each of a plurality of points on the closed curve (e.g., In a right view in FIG. 4, the heart simulation unit 113 determines the infarct site by determining whether all of the normal line directions of the cross-sectional function f1 direct to the inner side of the closed region with respect to the extracted intersection plane cde. That is to say, when all of the normal line directions of the cross-sectional function f1 direct to the inner side of the closed region, the heart simulation unit 113 determines that a portion of the element m0 on the normal line direction side relative to the intersection plane is the infarct site. Watanabe: [0051] L.1-10), and 
include the element included in the sphere and included in a closed region surrounded by a surface provided between adjacent normal lines and the surface of the three-dimensional model in the list (e.g., In this example, when all of normal line directions nf1 of the cross-sectional function f1 direct to the inner side of the closed region with respect to the extracted intersection plane cde, the heart simulation unit 113 determines that a portion of the element m0 on the normal line direction nf1 side relative to the intersection plane cde is the infarct site. When the heart simulation unit 113 determines that the portion of the element m0 is the infarct site, it stores, in the infarct site element list 122, information on the element m0 that is partially contained in the closed region. As an example, the information on the element m0 includes coordinates of intersections of the intersection plane. Watanabe: [0051] L.10-22).
Regarding claim 8, the claim is a method claim of device claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Watanabe further teaches that “The embodiments discussed herein are related to a designation device, a computer-readable recording medium, and a designation device control method.” (Watanabe: [0002]).

Regarding claims 9-10 and 12-14, the claims are computer-readable storage medium claims of device claims 1-2 and 4-6 respectively.  The claims are similar in scope to claims 1-2 and 4-6 respectively and they are rejected under similar rationale as claims 1-2 and 4-6 respectively.
 Watanabe further teaches that “As illustrated in FIG. 19, a computer 200 includes a CPU 203 executing various pieces of operation processing, an input device 215 receiving an input of data from a user, and a display controller 207 controlling a display device 209. The computer 200 includes a drive device 213 reading a program and the like from a storage medium and a communication controller 217 transferring data to and from another computer via a network. The computer 200 includes a memory 201 that temporarily stored therein various pieces of information and a hard disk drive (HDD) 205. The memory 201, the CPU 203, the HDD 205, the display controller 207, the drive device 213, the input device 215, and the communication controller 217 are connected to one another via a bus 219.” (Watanabe: [0140]).

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2019/0035161; IDS) as applied to claim(s) 1 (9) and further in view of Maier-Hein et al. (2010/0076305).

Regarding claim 3, Watanabe teaches the site specifying device according to claim 1, wherein the processor is configured to display a bar indicating the depth, change a length of the bar according to a rotational amount of a mouse wheel (e.g., When the physician designates the infarct site of the cardiac muscle using the drawing tool, he (she) draws it using a point device such as a mouse and therefore has difficulty in efficiently designating the infarct site of the cardiac muscle.  Watanabe: [0005] L.4-8.  It is obvious that the physician can use the mouse to point to dots (one of m dividing points) of the magnified portion of the central figure of Fig. 3 along one of the n-th radius in the 360-degree circumferential direction of the cardiac muscle), and determine the depth according to the length of the bar (see 3_1 below).
While Watanabe does not explicitly teach, Maier-Hein teaches:
(3_1). the processor is configured to display a bar indicating the depth, change a length of the bar according to a rotational amount of a mouse wheel, and determine the depth according to the length of the bar (e.g., As the ablation needle 22 is inserted into the body part, the image generated and displayed in FIG. 5a will be a motion picture of a "flight" along the predetermined trajectory 16 towards the tumour 10. A recticle 52 is shown which when coinciding with the target point 20 indicates that the needle 22 is pointing directly to it. While not easily recognizable in the black and white image of FIG. 5b, in one embodiment a virtual tube- or tunnel structure surrounding the predetermined trajectory is displayed, in which the needle has to be kept upon insertion. It has been confirmed in tests that this virtual camera view is a very intuitive way of guiding the instruments which allowed even inexperienced users personnel to guide the needle 22 towards the tumour 10. Maier-Hein: [0066]. Again, a depth indicator 34 is provided from which the user can discern how far needle has to be inserted. Also, upon approaching the tumor with the tip, in the virtual camera view the tumour will appear larger and larger, such that approaching of the tumour is readily recognizable. Or course, the depth indication is crucial for stopping the insertion of the needle at the correct position, such as to not inadvertently penetrate through the tumour 10.  Maier-Hein: [0067] L.1-8.  Therefore, the depth of the m-th dividing point of the n-th radius of Watanabe can be indicated with the depth indicator 34 of Maier-Hein).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Maier-Hein into the teaching of Watanabe because the depth indication is crucial for stopping the insertion of the needle at the correct position. (Maier-Hein: [0067] L.6-7einH).

Regarding claim 11, the claim is a computer-readable storage medium claim of device claim 3.  The claim is similar in scope to claim 3 and it is rejected under similar rationale as claim 3.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2019/0035161; IDS) as applied to claim(s) 1 (9) and further in view of Honma (2020/0077895; Continuation of application No. PCT/JP2018/018901 (WO 2018/212230), filed on May 16, 2018).

Regarding claim 7, Watanabe teaches the site specifying device according to claim 1, wherein the processor is configured to output information indicating that the selected site has a property different from the property of other parts in the object (see 7_1 below).
While Watanabe does not explicitly teach, Honma teaches:
(7_1). the processor is configured to output information indicating that the selected site has a property different from the property of other parts in the object (e.g.,  An image processing apparatus is described herein including an image input unit that receives an input of a tomographic image of a heart imaged from outside a body; a low motion site estimation unit that estimates a low motion site of the heart on the basis of the tomographic image; an infarct site estimation unit that estimates an infarct site of the heart; and a target site identification unit that identifies a site other than the infarct site among the low motion sites, as a target site. Honma: Abstract. FIGS. 4A-4C are views illustrating image processing accompanying the target site identification processing performed by the image processing apparatus 10, and illustrating a cross section of a left ventricle LV of the heart. As illustrated in FIG. 4A, the low motion site estimation unit 161 of the image processing apparatus 10 reads the first tomographic image input via the image input unit 11, and estimates a low motion site P of the heart on the basis of the first tomographic image (step S11: low motion site estimation step). Specifically, the image input unit 11 receives an input of a plurality of first tomographic images captured at predetermined times. The low motion site estimation unit 161 estimates the low motion site P on the basis of the temporal change of the plurality of first tomographic images. More specifically, the feature point detection unit 164 first extracts a plurality of points having luminance of a predetermined value or more in the first tomographic image, as feature points. The feature point detection unit 164 extracts a plurality of feature points from each of a plurality of first tomographic images captured at different times including the diastole in which the myocardium is most dilated and the systole in which the myocardium is most deflated. The display information generation unit 166 calculates a change rate obtained by measuring the distance between an arbitrary feature point and another adjacent feature point in the first tomographic image in the diastole and the first tomographic image in the systole, and then the calculated change rate is reflected onto the three-dimensional image of the heart. For example, the display information generation unit 166 generates a three-dimensional image of the heart so that a region where the change rate is a predetermined threshold or less and a region where the change rate exceeds a predetermined threshold are in different modes (for example, rendered in different colors, etc.). The low motion site estimation unit 161 estimates that the site of the heart corresponding to the region in which the change rate is a predetermined threshold or less is the low motion site P. The predetermined threshold of the change rate is, for example, 12%, but may be appropriately altered by setting. Honma: [0052] L.3-42 and Figures 4A-4C; reproduced below for reference. 

    PNG
    media_image2.png
    629
    295
    media_image2.png
    Greyscale

As illustrated in FIG. 4B, the infarct site estimation unit 162 reads the second tomographic image input via the image input unit 11, and estimates an infarct site Q of the heart on the basis of the second tomographic image (step S12: infarct site estimation step). The infarct site Q is a site where the myocardium is ischemic and necrotic. The infarct site Q is a site where the above change rate is a predetermined threshold or less and is included in the low motion site P. Specifically, in a case where the second tomographic image includes a delayed contrast-enhanced image, the infarct site estimation unit 162 estimates the infarct site Q on the basis of the delayed contrast-enhanced image of the second tomographic image. Specifically, the infarct site estimation unit 162 estimates the site in which the delayed contrast-enhanced image is imaged as the infarct site Q. Honma: [0053] L.1-15.  As illustrated in FIG. 4C, the target site identification unit 163 identifies the site other than the infarct site Q estimated in the infarct site estimation step (step S12) out of the low motion sites P estimated in the low motion site estimation step (step S11), as the target site R (step S13: target site identification step). The target site R is a site where the change rate is a predetermined threshold or less but is not necrotic, which is a hibernating myocardium or a stunned myocardium.  Honma: [0054] L.1-9.  Therefore, the ventricle is displayed with normal and low motion portions and the low motion portion is further distinguished to be an infarct site (low motion with necrotic) and a target site (low motion with no necrotic)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Honma into the teaching of Watanabe so that infarct site (low motion site with necrotic) is distinguished from target site (low motion but not necrotic) and these low motion sites are visually distinguishable from the normal motion portions of the heart (Honma: Figs. 4A-4C).

Regarding claim 15, the claim is a computer-readable storage medium claim of device claim 7.  The claim is similar in scope to claim 7 and it is rejected under similar rationale as claim 7.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Acosta (2005/0168461) teaches that “A system and method is provided for analyzing and imaging three-dimensional volume data sets.  In one embodiment of the invention, a ribbon section is produced which may include a plurality of planes projected from a polyline.  The polyline may include one or more line segments preferably formed within a plane.  The projected planes intersect the three-dimensional volume data set and the data located at the intersection may be selectively viewed.  The polyline may be edited or varied by editing or varying the control points which define the polyline.  In another embodiment of the present invention, a method is provided for quickly tracking a physical phenomena represented within the three-dimensional volume data set.  A plurality of planes may be successively displayed in the three-dimensional volume data set from which points are digitized related to the structure of interest to create a spline curve on each plane.  The area between the spline curves is interpolated to produce a surface representative of the structure of interest, which may for example be a fault plane described by the three-dimensional volume data set.  In this manner, the user can more easily and effectively visualize and interpret the features and physical parameters that are inherent in the three-dimensional volume data set.” (Acosta: Abstract).
b).	Murray (2010/0225642) teaches that “A system and method for visualizing images in a three-dimensional context. The method involves receiving user input specifying a polyline in a given cartographic reference system. The polyline is displayed in a 2D window. A set of geometry data is generated based on the polyline and a user-specified vertical range. The geometry data set represents a folded object in three-dimensional space, where the folded object has one fold for each knee point in the polyline. A 3D virtual world is rendered to obtain a rendered image. The rendering action includes rendering the geometry data set using a given image as texture. The rendered image is displayed in a 3D window, where the displayed rendered image visually represents the given image as being painted onto the folded object in the three-dimensional space.” (Murray: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611